Morales v 320 E. 176th St., LLC (2019 NY Slip Op 01711)





Morales v 320 E. 176th St., LLC


2019 NY Slip Op 01711


Decided on March 12, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 12, 2019

Gische, J.P., Webber, Kern, Singh, JJ.


8659 301106/14

[*1]Amalia Morales, Plaintiff-Appellant,
v320 E. 176th Street, LLC, Defendant-Respondent.


The Altman Law Firm, PLLC, Woodmere (Michael T. Altman of counsel), for appellant.
Kaufman Borgeest & Ryan LLP, Valhalla (Jason David Lewis of counsel), for respondent.

Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered on or about January 31, 2018, which granted defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff was injured when, while walking down a staircase in defendant's building, her foot struck a hole in the stairs, causing her to fall from the third floor to the second floor. Defendant failed to establish entitlement to judgment as a matter of law by submitting evidence refuting plaintiff's testimony identifying the cause of her fall (see Johnson v 675 Coster St. Hous Dev. Fund, 161 AD3d 635 [1st Dept 2018]; Figueroa v City of New York, 126 AD3d 438, 440 [1st Dept 2015]). Defendant's challenge to the credibility of plaintiff's evidence is a matter for resolution by a trier of fact (see Porteous v J-Tek Group, Inc., 125 AD3d 411 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 12, 2019
CLERK